307 S.W.3d 187 (2010)
Anne ROTHSCHILD, Appellant,
v.
Stanley LIBRACH, M.D., Respondent.
No. ED 93466.
Missouri Court of Appeals, Eastern District, Division Five.
March 23, 2010.
Alvin Wolff, Jr., Mandy J. Hobson, St. Louis, MO, for Appellant.
Mandy J. Hobson, Kevin O'Malley, St. Louis, MO, for Respondent.
Before KENNETH M. ROMINES, C.J., ROBERT G. DOWD, JR., J., and ROY L. RICHTER, J.
Prior report: 2009 WL 2704551.

ORDER
PER CURIAM.
Anne Rothschild ("Rothschild") appeals the trial court's judgment in favor of defendant Stanley Librach M.D. ("Dr. Librach") in Rothschild's medical malpractice suit against Dr. Librach. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).